Dear Mr. Carruth:
Your opinion request asked this office for guidelines on which records, if any, of the Patient's Compensation Fund are available to the general public and/or specific entities that may request such information.  You state that the Patient's Compensation Fund Oversight Board has records showing the health care provider's name, address and the insurance company providing primary insurance for that health care provider.  In addition, you state that the records would show the premium collected for the primary insurance as well as the amount of surcharge paid to the Patient's Compensation Fund Oversight Board.
Confidentiality of certain records of the Patient's Compensation Fund dealing with claims and otherwise is established by La. R.S. 40:1299.44
D(4) which reads as follows:
      "All communications made and all documents and records developed by, between or among the attorney general, claims manager, the oversight board, any person or entity contracted to provide services to or on behalf of the fund under this Part, and enrolled health care providers and their insurers, relative to or in anticipation of defense of the fund or enrolled health care providers against, establishment of reserves with respect to, or prospective settlement of, individual malpractice claims shall be confidential and privileged against disclosure to any third party, pursuant to request, subpoena, or otherwise."
It is clear that the records mentioned therein are confidential and privileged.  These records include claims files and any other record mentioned in D(4).
In our opinion, the name and address of the health care provider as well as the name of the insurance company providing primary insurance for the provider would not be confidential and privileged and therefore must be disclosed to those requesting such information.
It is further our opinion that the premium collected for the primary insurance and the amount of any surcharge paid to the Patient's Compensation Fund Oversight Board would be confidential and privileged under Section D(4) having a relation to or influenced by claims information.
We hope the forgoing has been helpful to your inquiry and remain,
                                  Sincerely, WILLIAM J. GUSTE, JR. Attorney General
                                  BY: JAMES M. ROSS Assistant Attorney General